Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant’s amendment filed 1/12/2022 has been entered.  Claims 1-8, 10, 13-15 and 17-22 and 24 are pending.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-8, 10, 13-15 and 17-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2010/0060488 to DePue in view of U.S. Publication 2013/0194235 to Zanone and U.S. Patent 5,825,350 to Case JR and U.S. Publication 2010/0088652 to Ramsay.

Regarding claim 1, DePue teaches a computer mouse comprising:
a height sensor structure configured to provide a height output indicative of whether a gap between the computer mouse and a reference surface is larger than a threshold value (see Fig. 2 and paragraphs 32 and 59);
a control circuit configured to control tracking of a movement of the computer mouse in a plane defined by the reference surface, based on the height output (see paragraphs 32, 33 tracking when proximate to the surface);
an adjustment circuit configured to maintain the existing threshold value and to adjust the threshold value of the computer mouse based on the motion detector output (see paragraph 44).
DePue does not teach for unintentional movement and different accelerations of the computer mouse; wherein the threshold value is initially at an existing threshold value; and wherein the first and second threshold values are customizable for different accelerations; a motion detector configured to provide a rate of change of a vertical displacement and a detector output indicative of a direction of an at least substantially vertical motion of the computer mouse; wherein the threshold value is adjustable to a first threshold value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and a second threshold value when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking.

wherein the threshold value is adjustable to a first threshold value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and a second threshold value when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking (see paragraphs 14, 52 and 70).
It would have been obvious to a person having ordinary skill in the art to combine the two thresholds as taught by Zanone with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with two thresholds for more complicated gestures to be input and enhancing the motion detecting of DePue paragraph 35 with a more functional motion sensing accelerometer to sense movements farther away from the surface.
DePue in view of Zanone does not teach unintentional movement and different accelerations of the computer mouse; wherein the threshold value is initially at an existing threshold value; and wherein the first and second threshold values are customizable for different accelerations.
However, Case JR teaches unintentional movement and different accelerations of the computer mouse (see column 9, lines 64 to column 10, lines 1-42 and Fig. 14 showing that the mouse movements have to be greater than a threshold before the cursor is moved; Fig. 15A goes further assessing two thresholds for X and Y movements each, where X and Y counts are compared to a minimum threshold amount and if they are less than this, they are set to zero, meaning the cursor is not caused to move even though small movements of the mouse were detected, and there is a next threshold of mouse movement that causes the actual cursor movement to be halved, slowing down the process of tracking considerably to prevent premature repositioning when essentially, still, but experiencing a tiny amount of drift, shake or wobble).

DePue in view of Zanone and Case JR does not teach wherein the threshold value is initially at an existing threshold value, and wherein the first and second threshold values are customizable for different accelerations
However, Ramsay teaches wherein the threshold value is initially at an existing threshold value, and wherein the first and second threshold values are customizable for different accelerations (see Ramsay paragraphs 34, 37, and 40).
It would have been obvious to a person having ordinary skill in the art to combine the multiple and customizable thresholds for different accelerations as taught by Ramsay with the input sensor of the DePue in view of Zanone and Case JR device for the purpose of extending the functionality of a similar system that uses customizable thresholds of acceleration of x and y distances and accelerations for z distance and accelerations (see also DePue discussing user customizable variables at paragraph 28).

Regarding claim 2, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 1.  DePue teaches wherein the height output is generated only when the gap between the computer mouse and the reference surface is larger than the threshold value (see paragraph 35).

Regarding claim 3, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 1.  DePue teaches further comprising at least one of a memory configured to store the threshold value and a tracking sensor structure configured to track the movement of the computer mouse in the plane defined by the reference surface (see paragraph 69 and 41).

Regarding claim 4, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 3.  DePue teaches wherein the height sensor structure comprises the tracking sensor structure or an accelerometer (see paragraph 35).

Regarding claim 5, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 3.  DePue teaches wherein the control circuit is configured to control tracking of the movement of the computer mouse by controlling the tracking sensor structure (see paragraph 41).

Regarding claim 6, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 5.  DePue teaches wherein the control circuit is configured to deactivate the tracking sensor structure when the gap between the computer mouse and a reference surface is larger than the threshold value (see paragraph 35).

Regarding claim 7, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 1.  DePue teaches further comprising a transmission circuit configured to transmit data to a computing system, the data comprising the movement of the computer mouse in the plane defined by the reference surface (see paragraphs 41, 43, and 44).

Regarding claim 8, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 7.  DePue teaches wherein the control circuit is configured to at least one of control the transmission circuit to deactivate transmission of the data when the gap between the computer mouse and a reference surface is larger than the threshold value, and deactivate the transmission circuit when 

Regarding claim 10, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 1.  Zanone teaches wherein the motion detector comprises accelerometer  (see paragraph 6).

Regarding claim 13, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 12, wherein the second value is lower than the first value (see paragraph 32).

Regarding claim 14, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 12.  DePue teaches wherein each of the first value and the second value is user-customizable through a user interface (see paragraph 33).

Regarding claim 15, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 14.  DePue teaches wherein the user interface is provided on at least one of the computer mouse or a computing system coupled to the computer mouse (see paragraph 33).

Regarding claim 17, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 1.  DePue teaches wherein the computer mouse is coupled to a computing system, the threshold value being stored in the computing system (see paragraph 33).

Regarding claim 18, DePue in view of Zanone and Case JR and Ramsay teaches the computer mouse of claim 1.  DePue teaches wherein at a next time frame, the height sensor structure is 

Regarding claim 19, DePue teaches a method for providing an input to a computing system, the method comprising:
providing a height output indicative of whether a gap between an computer mouse and a reference surface is larger than a threshold value (see paragraph 32);
controlling tracking of a movement of the computer mouse in a plane defined by the reference surface, based on the height output (see paragraph 41);
adjusting the threshold value based on the detector output (see paragraphs 33, 35 and 63).
DePue does not teach unintentional movement and for different accelerations of the computer mouse, providing a motion detector output indicative of a rate of change of a vertical displacement and a direction of an at least substantially vertical motion of the computer mouse; wherein the threshold value is initially at an existing threshold value, and wherein the first and second threshold values are customizable for different accelerations, wherein the threshold value is adjustable to a first value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and a second value when the direction of the at least substantially vertical motion by the computer mouse is downward to resume tracking.
However, Zanone teaches providing a motion detector output indicative of a rate of change of a vertical displacement and a direction of an at least substantially vertical motion of the computer mouse (see paragraphs 6, 50, 61 and 70);
wherein the threshold value is adjustable to a first threshold value when the direction of the at least substantially vertical motion by the computer mouse is upward to disable tracking and a second 
It would have been obvious to a person having ordinary skill in the art at the time of the filing of the invention to combine the two thresholds as taught by Zanone with the input sensor of the DePue device for the purpose of extending the functionality of a similar system with two thresholds for more complicated gestures to be input and enhancing the motion detecting of DePue paragraph 35 with a more functional motion sensing accelerometer to sense movements farther away from the surface.
DePue in view of Zanone does not teach unintentional movement and different accelerations of the computer mouse; wherein the threshold value is initially at an existing threshold value, and wherein the first and second threshold values are customizable for different accelerations.
However, Case JR teaches unintentional movement and different accelerations of the computer mouse, wherein tracking of the computer mouse does not resume prematurely when the computer mouse does not resume prematurely when the computer mouse is repositioned and the repositioning does not significantly change a position of a corresponding onscreen cursor during gameplay (see column 9, lines 64 to column 10, lines 1-42 and Fig. 14 showing that the mouse movements have to be greater than a threshold before the cursor is moved; Fig. 15A goes further assessing two thresholds for X and Y movements each, where X and Y counts are compared to a minimum threshold amount and if they are less than this, they are set to zero, meaning the cursor is not caused to move even though small movements of the mouse were detected, and there is a next threshold of mouse movement that causes the actual cursor movement to be halved, slowing down the process of tracking considerably to prevent premature repositioning when essentially, still, but experiencing a tiny amount of drift, shake or wobble).
It would have been obvious to a person having ordinary skill in the art to combine the gyroscope thresholds for preventing unintentional movement as taught by Case JR with the input sensor of the 
DePue in view of Zanone and Case JR does not teach wherein the threshold value is initially at an existing threshold value, and wherein the first and second threshold values are customizable for different accelerations.
However, Ramsay teaches wherein the threshold value is initially at an existing threshold value, and wherein the first and second threshold values are customizable for different accelerations (see Ramsay paragraphs 34, 37, and 40).
It would have been obvious to a person having ordinary skill in the art to combine the multiple and customizable thresholds for different accelerations as taught by Ramsay with the input sensor of the DePue in view of Zanone and Case JR device for the purpose of extending the functionality of a similar system that uses customizable thresholds of acceleration of x and y distances and accelerations for z distance and accelerations (see also DePue discussing user customizable variables at paragraph 28).
Claim 24 is analyzed the same, in addition the computer readable medium is rejected by DePue in paragraph 74.

Regarding claim 20, DePue in view of Zanone and Case JR and Ramsay teaches the method of claim 19.  DePue teaches wherein controlling tracking of the movement of the computer mouse in the plane defined by the reference surface based on the height output comprises inhibiting tracking of the movement of the computer mouse in the plane defined by the reference surface when the gap between the computer mouse and the reference surface is larger than the threshold value (see paragraphs 32, 35 and 41).



Regarding claim 22, DePue in view of Zanone and Case JR and Ramsay teaches the method of claim 21.  DePue teaches wherein controlling tracking of the movement of the computer mouse in the plane defined by the reference surface based on the height output comprises inhibiting transmission of the data when the gap between the computer mouse and the reference surface is larger than the threshold value (see paragraphs 35, 39, and 62).

Response to Arguments

Applicant’s arguments with respect to claims 1-8, 10, 13-15 and 17-22 and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN PARKER whose telephone number is (571)270-5161.  The examiner can normally be reached on Monday - Thursday 8am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625